Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claim 2 is pending in this Office Action.

Claim Rejections – 35 USC 112
2.	The claim rejection is withdrawn based on the applicant’s amendments (cancel claim 1 and rewriting claim 2).
Response to Arguments
3.	Applicant’s arguments, see remarks and arguments, filed on 02/01/2022, with respect to the
rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being obvious over US 2001/0029478 issued to Laster et al. (Laster) in view of US 6,677,858 issued to Faris et al. (Faris).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over US 2001/0029478 issued to Laster et al. (Laster) in view of US 6,677,858 issued to Faris et al. (Faris).
	As per claim 1, Laster teaches a mobile cellular communication device (Laster: Fig. 3, ¶ 0062 – Internet user computers 100 and to channel service units (CSUs) 102) comprising: a data storage device (Laster: Fig. 3 – database servers); a plurality of mobile software applications (Laster: ¶ 0038 – software that can automatically control the bidding process of live auctions); mobile operating system software stored on said data storage device to manage the 5operation of the mobile device's hardware and software and to provide service to the mobile software applications (Laster: ¶ 0058 – central server unit 50 is part of the present invention and implements the logic that coordinates an ongoing auction as well as serving the data required to operate the other components of the system. This server preferably runs Microsoft Corporation's Windows NTTM or 2000™ operating system software), an interface for displaying information relating to a bid transaction including advertisements (Laster: ¶ 0238 – the channel building interface in which there is a list box containing the segments and another list box contains the advertisements); a plurality of integrated data processing components and a plurality of integrated 10real-time data communication hardware and software components, the plurality of integrated data processing components and the plurality of integrated real-time data communication hardware and software components configured for improving the speed of data processing and data transmission (Laster: ¶ 0038 – system implemented in hardware and software that can automatically control the bidding process of live auctions, manage the business operations, and link the live, onsite auction with participants on the Internet or other network); wherein at least one of said plurality of mobile software applications comprises (Laster: ¶ 0056 – an Auction Manager 14 includes software employed to import data from the PICS system and enables the user to correct and supplement the data collected in the field by examining the pictures, voice recordings, and other data collected; ¶ 0009 – also teaches the step of communicating bidding information includes the step of transmitting packetized data over the communication network. Bidders who are online are enabled to participate in one or more of a plurality of auctions occurring on different channels accessible over the communication network); and 20at least one integrated data capturing component for capturing data relating to a product or service; wherein the operating system is configured to manage functions between the mobile real-time software application and the plurality of data processing components of the mobile communication device (Laster: ¶ 0005 – a method is defined for integrating online bidding over a communications network and onsite bidding at a location where an auction is being held. The integration is accomplished without requiring transmission of streaming video or audio data to online bidders from the location of the auction); 25an integrated transceiver for communicating with at least one remote server (Laster: Fig. 3 – teaches the communication with user devices and the web servers and database servers); wherein the integrated transceiver communicates via a plurality of communication AMENDMENT AND RESPONSESN: 16/375,390Page 2 of 14Atty. Dkt. No. PRCS60-35415methodologies with the at least one remote server including at least one high-speed cellular data communication network, said at least one high-speed cellular-data communication network and said integrated transceiver configured to transmit data to and from the at least 30one remote server system simultaneously (Laster: ¶ 0005 – Bidding information is communicated to and from bidders who are onsite at the location of the auction, and to bidders who are online, over the communication network. Bidders who are online are enabled to transmit bids to the onsite auction over the communications network); 
	 
Laster however does not explicitly teach said plurality of integrated data processing components comprising a GPS (Global Positioning System) for determining a current geographic location of the mobile communication device;  wherein the operating system configures the mobile device to: (a) download system updates using the integrated transceiver via the at least one high-speed cellular data communication network; (b) download mobile software applications and applications updates; 35(c) manage the functions of 
	Faris however explicitly teaches said plurality of integrated data processing components comprising a GPS (Global Positioning System) for determining a current geographic location of the mobile communication device (Faris: Col. 30, ll. (8-11) – primary server 100 is equipped with a GPS receiver that is used to synchronize the local clock and the display of each client machine participating in the contest-promoting system);  wherein the operating system configures the mobile device to: (a) download system updates using the integrated transceiver via the at least one high-speed cellular data communication network; (b) download mobile software applications and applications updates; 35(c) manage the functions of the mobile device integrated data processing components (Faris: Col. 28, ll. (61-67) – components cooperate to support the operation of the web server software 360. The web server software 360 consists of an HTTP daemon, along with various scripts and utility programs used to handle user/contestant registration and to perform contest web site updates as new contests or results information become available); (d) execute and provide instructions for the plurality of the mobile software applications (Faris: Col. 36, ll. (52-58) – the contest web site will include information about the contest, including descriptions of the contest client software, contestant qualifications, contest regulations, instructions on how to play, information about different varieties of the contest, lists of prizes and awards offered, advertising, lists of contest sponsors, lists of previous winners, and the standings or ranks of other contestants) (e) capture data via the GPS and the at least one integrated data capturing 40component including location of the mobile cellular communication device (Faris: Col. 64, ll. (33-35) – GPS receiver that is used to synchronize the local clock and the display of each client machine participating in the auction-supporting system); (f) process data via at least one of said plurality of integrated data processing components and the mobile real-time software application involving bid transactions on a product or service (Faris: Col. 9, ll. (8-12) – bidding processes are carried out among individuals over the Internet, and accurate time-stamping operations are performed at both the client and server ends of the network so that the response (i.e. bid) of each individual); (g) connect the mobile device to the at least one remote server using the 45integrated transceiver and establish real-time two-way cellular communication with the at least one remote server via the at least one high-speed mobile-cellular communication network (Faris: Col. 9, ll. (15-20) – provide an Internet-based method of supporting competitive processes over the Internet using a network of server and client computer systems, where between competition-promoting/supporting processes (e.g. bidding processes) are carried out among individuals over the Internet); (h) transmit the data captured and processed by data processing components, the at least one integrated data capturing component and the mobile 50real-time software application to said at least one remote server system via the integrated transceiver and the at least one high-speed mobile cellular data communication network, said data comprising bidding parameters for a particular product or service including the location of the mobile cellular communication device (Faris: Col. 30, ll. (16-24) – if a single winning contest, or a certain number (e.g. n) of winners are to be chosen in each contest, then each game server 150 can compare each response it receives and only transmit the "n" best responses onto the next higher level server. Also, management of time synchronized messaging with each client machine can be carried out by the game server 150 associated with that client machine, rather than by the primary server); 55(i) receive, in real-time, at the mobile cellular (Faris: Col. 64, ll. 62 to Col. 65, ll. 2 – while the purpose of the auction from the point of view of the bidder is to purchase a valuable object, the purpose of the auction from the point  of view of the auction operator may include other goals. For example, such goals may include: selling other products or services; advertising; collecting marketing information or other statistical information; promoting their company or institution; educating a group of people; and so on); and, 60(j) display on the interface of the mobile cellular communication device at least some of the data received from the at least one remote server including said digital advertisement (Faris: Col. 36, ll. (52-58) – the contest web site will include information about the contest, including descriptions of the contest client software, contestant qualifications, contest regulations, instructions on how to play, information about different varieties of the contest, lists of prizes and awards offered, advertising, lists of contest sponsors, lists of previous winners, and the standings or ranks of other contestants).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Laster in view of Faris to teach GPS to locate user device, download the software, collect the data by connecting to server, receive real-time bidding data along with advertisement etc. One would be motivated to do so as Faris teaches the bidding concept where the system updates the application to client device, display advertisement along with bidding information, use GPS to find out the data received from location of the device, display on the interface of the client of the data that is received from the server including digital advertisement. So, Faris will improve the system of Laster with these features (Faris: Col. 36, ll. (52-58); Col. 64, ll. 62 to Col. 65, ll. 2; Col. 30, ll. (8-11)).
 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458